 

U.S. DISTRICTC
NORTHERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT FT LED

NORTHERN DISTRICT OF TE
DALLAS DIVISION

    
  
      

JUL 29 200
UNITED STATES OF AMERICA

 

Cas No ei20°m) 0 SPREE

puny

 

Vv.

    

 
 

CO? COD (Or “Orn (Or

JASON SHEROD BALDWIN (1)

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The Court, having considered the Financial Affidavit of the Defendant, the court finds that the Defendant is
financially unable to obtain counsel, and

IT IS, THEREFORE, ORDERED pursuant to Title 18, United States Code, Section 3006A, that the Federal
Public Defender for the Northern District of Texas is appointed as counsel of record for the above named
Defendant. Such ALN be for all proceedings, including any appeal.

      

SIGNED this day of

 

ee
DAVID L. HORAN
UNITED STATES MAGISTRATE JUDGE
